Fourth Court of Appeals
                                San Antonio, Texas
                                    February 24, 2021

                                   No. 04-20-00212-CR

                                   Felipe NEGRETE,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 38th Judicial District Court, Uvalde County, Texas
                           Trial Court No. 2018-05-13279-CR
                   Honorable Camile Glasscock Dubose, Judge Presiding


                                     ORDER

       Appellee’s motion for an extension of time to file its brief is GRANTED. Appellee’s
brief was filed on February 22, 2021.




                                                 _________________________________
                                                 Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of February, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court